NO. 12-11-00233-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

PATRICK DWAYNE PINKARD,                                    §     APPEAL FROM THE 114TH
APPELLANT

V.                                                         §     JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §     SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant pleaded guilty to credit card or debit card abuse, and the trial court assessed
punishment at imprisonment for five years. We have received the trial court’s certification
showing that Appellant waived his right to appeal.               See TEX. R. APP. P. 25.2(d).   The
certification is signed by Appellant and his counsel. Accordingly, the appeal is dismissed for
want of jurisdiction.
Opinion delivered August 10, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)